Citation Nr: 1410286	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  14-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post trauma, peroneal nerve with residual numbness, right big toe.

2.  Entitlement to an effective date earlier than June 25, 2010, for the award of a separate compensable rating for status post trauma, peroneal nerve with residual numbness, right big toe.  


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1972.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The paper claims file and electronic paperless files were reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing at the RO in his June 2013 substantive appeal.  Such a hearing has not been scheduled, and there is no indication that the request has been withdrawn.  As such, this case must be remanded to the RO to schedule and prepare for the hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

